UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1881



ABREHET ASFAHA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-355-093)


Submitted:   March 31, 2004                 Decided:   April 13, 2004


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hargwayne Gegziabhre, St. Paul, Minnesota, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Margaret J. Perry, Senior
Litigation Counsel, Beth S. Liebmann, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Abrehet Asfaha petitions for review of an order of the

Board of Immigration Appeals (Board) adopting the decision of the

Immigration Judge (IJ) to deny relief from removal.                 For the

reasons discussed below, we deny the petition for review.

           Asfaha first asserts that she demonstrated a well-founded

fear of persecution in Eritrea and Ethiopia and thus established

her eligibility for asylum.       To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was    so   compelling   that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                 We have

reviewed the evidence of record and conclude that Asfaha fails to

show that the evidence compels a contrary result.           In addition, we

reject her contention that the IJ erred in finding her to be a

native and citizen of Eritrea.          Accordingly, we cannot grant the

relief that Asfaha seeks.

           Asfaha next raises for the first time a claim based on

past   persecution.   She    further      asserts    her    entitlement   to

withholding of removal and for protection under the Convention

Against Torture, claims that were not raised in her appeal to the

Board from the IJ’s denial of relief from removal.          As these claims

have not been properly exhausted, we may not address them in this

appeal.    8 U.S.C. § 1252(d)(1) (2000); Farrokhi v. INS, 900 F.2d

697, 700 (4th Cir. 1990).
            Finally,   Asfaha   contends     that   in   adopting    the   IJ’s

decision, the Board failed to meaningfully and fully address her

appeal.    As this claim is merely mentioned in Asfaha’s brief and is

entirely    undeveloped,   we   find   that    it    has    been    abandoned.

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999).

            Accordingly,   we   deny   the    petition     for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                  - 3 -